 CHARMER INDUSTRIES. INCCharmer Industries, Inc. and Park & Tilford &Motel & Club Divisions of KnickerbockerLiquor Corp. and Star Industries, Inc. andStandard Wine & Liquor Co., Inc. and PeerlessImporters, Inc. and National Distillers Distrib-uting Co. and Liquor Salesmen's Union, Local 2of the State of New York, Distillery, Rectifying,Wine & Allied Workers' International Union,AFL-CIO. Cases 29-CA-4885, 29-CA-4887,29-CA-4888, 29-CA-4889, 29-CA-4890, and29-CA-4891June 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 21, 1979, Administrative LawJudge Jennie M. Sarrica issued the attached Deci-sion in this proceeding. Thereafter, Respondentsand the Charging Party filed exceptions, supportingbriefs, and reply briefs. Respondents filed jointbriefs, with the exception of Respondent Knicker-bocker Liquor Corporation, which filed only itsown exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt her recom-mended Order, as modified herein.Respondents are liquor wholesalers operating inNew York City. Each has a separate but identicalcontract with the Charging Party covering itsliquor salesmen. In November 1975, Respondentsunilaterally promulgated new procedures for col-lecting payments from their c.o.d. customers. Be-cause these procedures resulted in substantial addi-tional duties and burdens for Respondents' sales-men and were not a matter of management prerog-ative, we agree with the Administrative LawJudge, for the reasons noted below, that the unilat-eral promulgation of these procedures violated Sec-tion 8(a)(5) and (1) of the Act.New York State law requires that commercialcustomers of liquor wholesalers pay for shipmentsof liquor on or before receipt if these customershave become delinquent in their payment for salesmade on credit. These customers then becomec.o.d. customers. Prior to November 1975, Re-spondents' truckdrivers were required to collectpayments from c.o.d. customers when they madedeliveries. This procedure resulted in orders nor-250 NLRB No. 31mally being delivered the day after they wereplaced. In November 1975, Respondents agreedduring contract negotiations with the truckdriversthat the drivers would no longer be responsible forthis collection. Respondents then unilaterally pro-mulgated new collection procedures under whichpayments could either be collected directly bysalesmen, mailed in by the customers, or customerscould prepay orders by mailing in blank checks.'While direct collection by salesmen under theseprocedures normally resulted in orders being deliv-ered the next day, mailing by customers entailed adelay of at least 1 day, and sometimes 3 or 4 days.Since c.o.d. customers operated with a small cashflow, many of them requested that salesmen collecttheir payments personally to avoid the delay in-volved in mailing. Although this collection in-volved added time, expenses, and physical danger.2salesmen testified that they complied with custom-ers' requests in order to avoid losing orders. Thus,if one salesman did not provide the service a cus-tomer required, that customer might find anothersalesman who would.In light of the above, we find that Respondents'unilateral promulgation of their new c.o.d. collec-tion procedures violated Section 8(a)(5) and (1) ofthe Act. While the procedures established ostensi-bly provided for alternatives to direct collection bysalesmen, the inadequacy of the alternatives availa-ble exposed the salesmen to considerable economicpressures which forced them to begin collectingpayments themselves. We cannot conclude that Re-spondents were ignorant of these pressures. For ex-ample, the credit manager for Respondent StandardWine & Liquor testified that Standard's purpose indeveloping its collection procedures was to enableits salesmen to "maintain their living" in face of thetruckdrivers' change in duties, a clear admission ofthe awareness of the economic consequences forthe salesmen of inadequate collection procedures.Neither can we conclude that Respondents wereindifferent to their salesmen's response to thesepressures. The wholesale liquor industry is highlycompetitive. If one of Respondent's salesmen losessales to a salesman of another employer, he losescommissions--but Respondents also lose profits.Thus, a salesman for Respondent Star Industriestestified that salesmen are urged at each sales meet-ing to "service" every account. Salesmen are pres-sured to relinquish customers if they regularly failto sell to them. Quotas for sales are established. Al-Since man) c ( d cutomers ' ere required by Respondents to usecertified checks, this last option was frrequenlly not availahle2 Since cusomers oftlen paid in cash. this subjected the salesmen to thedanger of robberies lit fact. since Nl.terber 1975. seerajl salenmenll craltaeked and s(ome hega ll o :arr\ gunls293 I)FCISIONS OF: NAT IONAL L.AHOR RELATIONS BOARI)though Respondents argue that they never orderedtheir salesmen to collect c.o.d. payments and thatthe salesmen were free not to do so, we note thatRespondents' procedures for personal collection bysalesmen were elaborate, and that eventually acomputerized system was developed to facilitatethem. We thus cannot presume that Respondents,in promulgating their procedures, ever intended tostand by and passively suffer the loss of sales thatwould occur if the salesmen failed to heed custom-ers' requests.Respondents' unilateral change in its c.o.d. col-lection procedures also had a substantial impact onthe salesmens' working conditions. The change al-tered the salesmens' duties, and subjected them tothe physical dangers of carrying large sums ofcash. Furthermore, the change was a result, al-though a necessary result, of the alteration of thejob duties of Respondents' drivers. It was not theresult of altered fiscal policies nor did it involvethe investment of capital. To require Respondentsto bargain over the change would involve no morethan bargaining over wages, hours, and workingconditions, and would not require bargaining overan exclusively managerial decision.4In sum, wefind that Respondents were under a duty to bargainabout that change with the Charging Party andviolated Section 8(a)(1) and (5) of the Act5by fail-ing to do so.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond--In this regard then. we do not adopt the Administrative Law Judge'sconclusion that Respondents directly pressured the salesmen to collectc.o.d payments. see fn. 5. itfia. but we note that where an employerknowingly utilizes the force of circumstances to control the conduct ofits employees, the failure to control them with direct orders may becomelegally insignificant. elflow Cab Company. 229 NILRB 1329 (1977)4 Inrternational Harve'ter Company. 236 NLRB 712. 713 (1978).' We do correct the Administrative Law Judge's erroneous findingthat. prior to November 1975. salesmen never collected payments fromc. o.d. customers, as well as the finding that, after November 1975. Re-spondents sometimes pressured salesmen into collecting payments fromcertain c.o.d customers by withholding deliver)y of all of their otlherorders. Rather. the record shows that. prior to November 1975, salesmendid sometimes. although rarely (and hence not as all established practice)collect c.o.d payments. and that, after November 1975. Respondentssometimes withheld delivery on salesmen's remnaiting c o d orders w henthey had delayed in bringing in payments collected from other customersThese corrections d(o not affect our conclusion that a violatilon of Sec8(a)(5) has been established hereFurthermore. with respect to the argument that Ihe Unilon ssai.ed itlright to ciontest Respondcnts' atcions. we find that the Utniotl did requestbargaining oser the news procedures and did inot .;ilve its hargainingrights Centurv E/ctric Motor (Coilpacny. 18X NIRH 10)51. 10(54 i197()6 We revise the Administrative I.aw Judge's reciommended Order to1require the rescission of ant diciplinary acticons .igatlst salesrlmen whichmay have occurred due to the failure to collect persotially paynentts fromcio.d cuslonmcrs.ents, Charmer Industries, Inc., Astoria, New York;Park & Tilford & Motel & Club Divisions ofKnickerbocker Liquor Corporation, Syosset, NewYork; Star Industries, Inc., Syosset, New York;Standard Wine & Liquor Co., Inc., Woodside,New York; Peerless Importers, Inc., Brooklyn,New York; and National Distillers DistributingCompany, Long Island City, New York, their offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph 2(b):"(b) Make whole the employees in the said ap-propriate unit for any loss of time and any addedexpenses incurred as a result of the unilateralchanges in working conditions of salesmen, withinterest thereon in the manner prescribed in thesection of the Administrative Law Judge's Deci-sion entitled 'The Remedy,' and rescind any disci-plinary actions which occurred because salesmenmay have lost commissions or accounts due totheir failure to collect personally payments fromc.o.d. customers."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoTICE To EMPLOYEESPOSTED BY ORDER OF ITHENATIONA. LABOR REI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WII.l NOT refuse to bargain with LiquorSalesmen's Union, Local 2 of the State of NewYork, Distillery, Rectifying, Wine & AlliedWorkers' International Union, AFL-CIO, asthe exclusive bargaining representative of ouremployees in the following appropriate unit:All licensed liquor salesmen, excluding alltruckdrivers, office clerical employees, allother employees, guards and all supervisorsas defined in Section 2(1 1) of the Act.WE Wil.l NOT unilaterally, without consulta-tion with the Union, change the working con-ditions of employees in the above-describedunit.Wi: wil. Noi in any like or related mannerinterfere with, restrain, or coerce employees in294 CHARMER INDUSTRIES. INCthe exercise of rights guaranteed by Section 7of the Act.WF. wn .t cancel the unilateral changes here-tofore made in the terms and conditions of em-ployment of salesmen in the above-describedunit, restoring the status quo ante to those con-ditions which obtained prior to November 1,1975, with respect to delivery schedules andcollections of prepayments for c.o.d. orders asthey related to the working conditions of sales-men and maintain such conditions until suchtime as we have negotiated with the Unionwith respect thereto and reached agreement,or an impasse.WE WIL. make whole the employees in theabove-described unit for any loss of time andany added expenses incurred as a result of theunilateral changes in working conditions, withinterest thereon, and WE WILL rescind any dis-ciplinary actions which occurred becausesalesmen may have lost commissions or ac-counts due to their failure to collect personallypayments from c.o.d. customers.CHARMER INDUSTRIES, INC.PARK & TItLFORD & MOTEl. & Ct.UBDIVISIONS OF KNICKERBOCKERLIQUOR CORP.STAR INDUSTRIES, INC.STANDARD WINE & LIQUOR CO., INC.PEERLESS IMPORTERS, INC.NATIONAL DISTILLERS DISTRIBUTINGCo.DECISIONSTATEMI:NT OF THF CASIJENNIE M. SARRICA, Administrative Law Judge: Thisis a proceeding under Section 10(b) of the NationalLabor Relations Act, as amended (29 U.S.C. 151, et seq.),hereinafter referred to as the Act. Based on charges filedon March 1, 1976, and a consolidated complaint andnotice of hearing issued on August 31, 1977, alleging thatCharmer Industries, Inc. (Charmer); Park & Tilford &Motel & Club Divisions of Knickerbocker Liquor Corp.(Knickerbocker): Star Industries, Inc. (Star); StandardWines & Liquor Co., Inc. (Standard); Peerless Importers,Inc. (Peerless); and National Distillers Distributing Co.(National),' hereinafter referred to collectively as Re-I No appearance was entered at the hearilg on hchalf of National Dis-tiller, Distrihuting Co Htowever, the answi er for the group of Respond-ents included National h, name. and lalter attempts on the record to enterinto a stipulation regarding the succcsslorhip lof Standard Ii the oper-atlions of National. I ogether wilh olther tcsimOlnN of record. indicates thatNational Distillers I)lrlbuling Cto lo Ilonger exists ias al se.parat en lithut has operated is Nitional ilne atnd Spirit D) isionll if Stanidarid silncApril 1976sis above, committed unfair labor practices within themeaning of Section 8(a)(5) and (I) and Section 2(6) and(7) of the Act.Upon due notice, this case was heard before me atBrooklyn, New York, on March 13. 14, 15, and 16, 1978.Representatives of all parties, except National andKnickerbocker,2entered appearances and had an oppor-tunity to participate in the hearing.On October 11, 1977, Respondents filed with theBoard a Motion for Summary Judgment based on a fa-vorable arbitration award. The motion was denied by theBoard on November 14, 1977, on the ground that theaward did not dispose of the unfair labor practice allega-lions of the complaint. A request for reconsiderationfiled on November 21. 1977, was denied by the Board onDecember 29, 1977. At the hearing herein Respondentsagain urged, as an affirmative defense to this proceeding,the same grounds advanced in its Motion for SummaryJudgment before the Board, arguing that under the Fed-eral Rules of Civil Procedure denial of a motion for sum-mary judgment is interlocutory in nature and not re, ju-dicata. Testimony in support of this affirmative defensewas rejected by me at the hearing on the ground that theBoard's determination of this issue in considering themotion of Respondents for summary judgment was bind-ing on the Administrative Law Judge as the lavw of thecase. In their brief Respondents again urged deferral tothe decision of the arbitrator under Spielberg Muanufactur-ing Company, 112 NLRB 1080 (1955). This argument isagain rejected on the same aforesaid basis.As a further affirmative defense, Respondent urged atthe hearing dismissal of the complaint as time-barredunder Section 10(b). Respondent based this defense onthe argument that the change itself came about throughcollective bargaining with respect to the duties of driversand helpers represented in another unit, and since neitherthe charges nor the complaint issued herein alleged asthe unlawful conduct failure to bargain about the effectsof the change upon the working conditions of the sales-men, as distinguished from failure to bargain about thechange itself, there is a variance between the allegationsand the proof which requires dismissal of the proceeding.It is asserted in the Charge herein that "the employerunilaterally changed the work rules of the salesmen-em-ployees represented by the Union, without notice, andpersists in enforcing said change ..." This clearly iden-tifies the change referred to as the working conditions ofsalesmen. The complaint alleges in sections numbered 17and 18, violations of Section 8(a)(1) and (5) by reason ofthe acts set forth in sections 13, 14, 15, and 16, thereof,and "by each said act." Section 13 recites that the collec-tive-bargaining agreement between Respondents andLocal 816 effective November 1, 1975, contained "a spe-cific provision discontinuing the prior practice ... anda provision prohibiting the aforesaid delivery driv-ers from picking up any 'C.O.D. Account' checks whenthey make deliveries to customers of the Respondents."Sections 14 through 16 of the Complaint read as follows:t hit R pollilTllt restld Cltiro l5ci1i the f L sepairria ii,.Cr tio tlhc col-plalllt til.d on its hehalf ianti did ilol prticip late ii the hI iarlnl g hetiill295 DECISIONS OF NATIONAL LABOR RELATIONS BOARD14. On or about November 2. 1975 Respondentsadvised their liquor salesmen in the units, that pur-suant to the contract provision with Local 816, thatthe delivery drivers would no longer pick upchecks from "C.O.D. Accounts."15. (a) On or about November 2, 1975 Respond-ents further informed their liquor salesmen thatprior to their being able to schedule delivery totheir "C.O.D. Accounts", salesmen would have hadreceived either a check or cash covering theamount due on the aforesaid "C.O.D. Accounts."(b) On or about November 2, 1975 Respond-ents placed into effect the procedure describedabove in paragraph a.16. Respondents, and each of them, changed their"C.O.D. Accounts" collection procedure, andplaced a new procedure into effect as describedabove ...thereby unilaterally changing terms andconditions of employment, without prior notice tothe Union, and without having afforded it an oppor-tunity to negotiate and bargain with the Respond-ents concerning such change.Considered as a whole, these sections of the complaintspell out an allegation that the newly instituted "C.O.D.Accounts" collection procedures constituted a unilateralchange in the terms and conditions of employment ofsalesmen which required prior notice to Local 2, and anopportunity to negotiate with respect thereto. I do notperceive in the effort to establish the change with respectto the working conditions of salesmen by evidence of theeffect upon their working conditions brought about byRespondents' method of implementing a change in theduties of delivery drivers as they related to collectionprocedures, such a variance from the allegation of thecharge and the complaint as to warrant application ofthe time restriction of Section 10(b) of the Act, and, ac-cordingly, I hereby reaffirm my ruling to allow evidenceof "effect" for the purpose of establishing the existenceof a change with respect to Salesmen.3Based on the entire record, including my observationof the witnesses, and after due consideration of briefs andarguments, I make the following:FINDINGS AND CONCI USIONS1. JURISDICTIONIt is alleged in the complaint, admitted in the answer,and I find, that Respondents are, and have been at alltimes material herein, corporations duly organized under,and existing by virtue of the laws of the State of New:' lunter Saw Division of Avko. Inc., 202 NLRB 330 (1973), cited byRespondents involved separate acts which would be independent viola-tions, i.e., unlawful failure to recall as differentiated from an unlawfullayoff I find it distinguishable.from the instant case on this ground Tube-Lok Products. Fartern Divtrion of Portland Wire & Iron Work.s, 209 NLRB666. 668 (1974), also cited by Respondents, is inapposite as it involved alack of notice regarding yet another incident supporting an 8(a)(5) allega-tion based on conduct of the attorney, which injected complications intothe proceeding because it gave rise to application of the Cannoii of LegalEthics on a matter viewed by the Administrative Law Judge as "irisia,"of "dubious merit" and which "add[edl nothing to the case."York; that at all times material herein, Respondents haveeach maintained their principal offices and places of busi-ness at the addresses listed opposite their respectivenames in section 3 of the complaint where each of themhas been engaged in the wholesale sale and distributionof alcoholic beverages and related products; that duringthe past year, a representative period for their annual op-erations, in the course and conduct of their businesses,each purchased and caused to be transported and deliv-ered to their individual places of business in the State ofNew York, liquors, alcoholic beverages, and relatedproducts, and other goods and materials valued in excessof $50,000, of which goods and materials valued inexcess of $50,000 were transported and delivered to eachof their places of business in interstate commerce directlyfrom States of the United States other than the State ofNew York and in foreign commerce directly from for-eign countries; and that Respondents are, and each ofthem has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATIONSIt is alleged in the complaint, admitted in the answer,and I find, that the Charging Party, Liquor Salesmen'sUnion, Local 2 of the State of New York, Distillery,Rectifying, Wine & Allied Workers' International Union,AFL-CIO, hereinafter referred to as Local 2, or as theUnion; and Local 816, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Local 816, are, and each has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.Ill. THE UNITSIt is alleged in the complaint, admitted in the answer,and I find, that Local 2 is the collective-bargaining rep-resentative of separate units appropriate under Section 9of the Act consisting of the following employees of eachof Respondents:All licensed liquor salesmen, excluding all truckdrivers, office clerical employees, all other employ-ees, guards and all supervisors as defined in Section2(11) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesWhether there was a change in terms and conditionsof employment of Salesmen which was unilateral andviolative of Section 8(a)(5) and (1) of the Act by the fol-lowing:(a) Whether the change from collection by drivers ofpayment by c.o.d. customers on delivery of merchandiseto prepayment by means of collection by salesmen beforedelivery, constituted a change in the working conditionsof salesmen?(b) Whether the timing of the change with respect tothe termination date of the collective-bargaining agree-296 CHARMER INDUSTRIES, INC.ment covering salesmen freed Respondents to take unilat-eral action.(c) Whether the Union waived bargaining by failure torequest bargaining as to the change or the effect?(d) Whether this change was the exercise of a manage-rial right or a mandatory bargaining subject?B. BackgroundRespondents are licensed wholesalers of alcoholic bev-erages in the Metropolitan New York City area. Formany years their truck drivers and helpers have beenrepresented by Local 816 while the licensed salesmenhave been represented by Local 2. The collective-bar-gaining agreements of each had an expiration date of Oc-tober 31, 1975. For many years, a part of the duties ofdrivers and helpers was the collection of payment4formerchandise upon delivery to C.O.O. customers.sRespondents are licensed, both by the U.S. TreasuryDepartment and by the New York Liquor Authorityunder Alcoholic Beverage Control Laws and are re-quired to file various reports to both the Federal andState governments. Similarly all of their customers mustbe licensed, whether they are package liquor stores, bars,restaurants, clubs, or caterers, etc. Wholesalers mayextend credit but this is also controlled in that the pay-ment due date is uniformly established according to thelast digit of the customer's license number, and any de-linquency must be reported to the State which thenplaces the customer on the "delinquent account" list pub-lished regularly. No wholesaler may then extend creditto that account and these customers become what isknown as "C.O.D. Accounts" to all wholesalers, at leastas long as they are on the State "delinquent account"list. Credit managers of individual wholesalers may makemore stringent credit determinations by placing ceilingson the amount of credit available from his company toany given customer or by determining not to extendcredit at all to a customer not appearing on the State list."C.O.D. Accounts" are of two classifications: thosewhose business check is honored and those whose checkwill not be accepted and who must, therefore, pay bycertified check, money order, or cash.Before November 1, 1975, drivers and helpers collect-ed for merchandise on delivery to "C.O.D. Accounts" aspart of their regularly assigned job duties. This was par-ticularly covered in the then effective Local 816 contract.During that period salesmen6had no assigned duties re-lated to Respondents' collection procedures, but merely4 In 1964, by a provision in the collective-bargaining agreement ofLocal 816, drivers and helpers were no longer required to accept "hard"or "cold" cash and those customers who could not pay by an acceptablebusiness check were required to supply certified checks or money ordersin order to receive the merchandise.a As a general reference this includes all but credit customers.6 The salesmen are paid a guaranteed draw of S175 a week againstcommissions, they receive a car allowance and a general expense allow-ance and do not have to account for these to their employer. Additional-ly, they have certain fringe benefits such as holidays, vacations, life insur-ance, health and welfare and pension plans. They are entitled to commis-sions on orders from their customers placed directly with the Companyand do not have to account for their time and activity except for attend-ance at sales' meetings. the regular servicing of the accounts assignedthem, and the requirement that they endeavor to meet the productiongoals set for them hby the sales supervisorturned in for processing and routine delivery the ordersof all customers whether sold on a credit or a c.o.d.basis. Such orders were normally delivered the followingday.C. The Pertinent EventsEarly during negotiations between Respondents andLocal 816 for a contract to succeed the agreement expir-ing on October 31, 1975, Local 816 proposed eliminationof the collection duties of its drivers and helpers. TheirNovember 1, 1975, contract did eliminate that function.During the same period Respondents were in negotia-tions with Local 2 for a contract to succeed their collec-tive-bargaining agreement covering salesmen which waslikewise expiring on October 31. At no time during ne-gotiations was the possibility of a change in collectionprocedures brought up by Respondents or discussed withLocal 2 representatives. The last negotiation meeting be-tween Respondents and Local 2, before their contractexpiration date, was held on October 29, 1975. On Satur-day, November 1, at a meeting of Local 2, its presidentpresented to the members for a vote the last offers of Re-spondents which were rejected and a vote empoweringthe officers of Local 2 to call a strike, at their discretionand without further authority, was given. This votecame to the attention of the general president of Local2's International Union who arranged an emergencymeeting with Respondents for Sunday, November 2, toavoid a strike by salesmen. Agreement was reached atthat meeting7and no strike materialized on Monday, No-vember 3, the next working day.In the meantime, as indicated above, Respondents andLocal 816 settled their differences and reached agree-ment on November 1, 1975. The testimony indicates thatagreement on the provision requiring a change in thecollection procedures was reached in the final hour.Peerless' officials met on the morning of November 3and issued a handwritten directive, effective immediately,on "C.O.D. Accounts" stating that these "must be pre-paid"; that "customers will be phoned" at the end of theday as to the amount of the invoice; and "customer canmail check ...or can be picked [sic] by salesmen andbrought to the office," after which "order will beshipped." This directive was distributed to salemen ofPeerless.8That afternoon salesmen of Peerless called theoffice to make inquiries because C.O.D. customers com-plained of not receiving deliveries of merchandise or-dered. On or about November 5, after receiving this di-' The handwritten memorandum signed at the November 2 meetingwas specifically made subject to the approval of Respondents. A letterdated November 3, 1975, by Respondents' chief negotiator memorializedthe approval by the wholesalers and set forth the substance of the agree-ment reached. Certain verbal assurances on funding of the changes in thepension and welfare plans covered by the agreement were confirmed inwriting to Respondents by Local 2's actuarial consultant on November 5.1975. and were approved by Respondents on November 6. followed bycertain mathematical corrections thereof made by Respondents' chief ne-gotiator on November 12, 19758 Each Respondent maintains a message center where salesmen cancall to obtain any messages or report in person and pick up messages andwritten communications. Directlies and other pertinent material for sales-men are distribuled in this fashion or are mailed to their respectivehomes297 DECISIONS OF NATIONAL LABOR RELATIONS 13()OARDrective, several Salesmen called Local 2 to complainabout the added duties and complications in their workcaused by Respondents' new credit procedures. Aroundthis time Respondents obtained from Local 816 a I-weekreprieve on effectuating the Local 816 contract changeof noncollection by drivers.On the evening of November 7, 1975, when Local 2met to ratify the new contract, its president receivedcomplaints from some salesmen about being required topick up payments from customers for c.o.d. orders. Heannounced from the platform that such a requirementwas contrary to their collective-bargaining agreementand that salesmen did not have to perform such duties.The following week salesmen from Star and Charmer re-ceived written directives dated November 7.9 This wasfollowed on November 12 by an extensive memorandumby Peerless designed to "clarify the confusing situation."It set forth in detail the collection procedures applicablefor prepayment of c.o.d. orders. After reciting the op-tions given customers of mailing a check which wouldcreate a 3-day delay in delivery or leaving with thewholesaler, in advance, signed blank checks whichwould save I and possibly 2 days of the delay in deliv-ery, the directive provided:We will also ship orders where the customergives our salesman a check for the exact amount ofthe invoice. In this case the salesman must have thecheck in his possession, call us and give us thecheck number and the amount of the check. Theorder will then be shipped the following day. It willbe the responsibility of the salesman to see that thecheck is in our possession no later than 10 a.m. ofthe day following delivery.Any salesman who avails himself of this methodis hereby notified that failure to have any check inour possession by the prescribed time could result inthe withdrawal of this option for the salesman in-volved.The other Respondents instituted substantially the samemethod of collection procedures as a replacement for theduties previously performed by their drivers. Their sales-men were initially apprised of this verbally, through themessage arrangement, or at sales' meetings.On November 12, having received official documenta-tion of the change, Local 2 sent a letter to Respondents'chief negotiator protesting that Respondents had "unilat-9 The one from Star, signed by the Credit Manager,was directed to"All salesmen" and Stated it was pursuant to the new contract withLocal 816, and the State requirement for prepayment. It set forth a pro-cedure whereby the invoices of all C.O.D orders placed before noonwould be calculated by 1:30 p.m, and stated, "These totals will be availa-ble to you should you call in ... After notification, invoices will beheld ..pending receipt of certified check or money order. At thattime orders will be released for next-day delivery. In the event we areunsuccessful in making customer contact, a message will be left for youfor your further handling." The Charmer notice, likewise addressed to"All salesmen" labeled the subject "New C.O D. Procedures,'" indicated,"salespersons ... calling in CO D orders for following day delivery.must call in orders before 12 noon ..Call message center Amount willbe given between hours of 2:30 p.m. no later than 5 p m. Salespersonswill pick up check. Call .that they have payment ..Paymentmust be submitted to Credit Dept anytime the following day, after ap-proval."erally and without notice" changed the working condi-tions of salesmen by instructing them "to pick up pay-ment in advance from all customers who are on a Cashor C.O.D. basis." Respondents' chief negotiator and rep-resentative replied on November 13, asserting that thechange was brought about through collective bargainingwith Local 81610 and to avoid a strike by that union,and that Local 2 had notice of this change because "itwas subject of discussion" at the November 7, Local 2meeting held to ratify the contract.Variations in the detail of this changed collection pro-cedure followed, including installing additional phones toreceive taped orders and messages from salesmen; the es-tablishment of a new department to facilitate supplyingcustomer invoice totals to salesmen and to handle the re-lease of orders for delivery received from salesmen; andfinally a completely computerized program which wouldprint out among other information, directions to a namedsalesman to "pick up the money" from the specified cus-tomer. Although the many directives carefully avoidedspecifically ordering salesmen to assume the collectionduty, and some used phrases designed to imply not onlythat such tasks were at the option of the salesmen butalso that the many facilities and procedures were beinginstituted to accommodate the salesmen, as a whole thepublications, clearly directed to salesmen, left no doubtas to what was expected of them. Indeed, in some in-stances the wholesaler went so far as to threaten to holddelivery on all of a particular salesman's orders until hecollected and turned in the money on orders from cer-tain of his c.o.d. accounts. The computerized phrase forthis was "you are now on hold."The new collection procedures adopted by Respond-ents brought about the following changes in the duties ofsalesmen. Whereas before November 3, 1975, salesmentreated all orders alike, calling them in to their employerfor routine next-day delivery and having nothing whatso-ever to do with the wholesaler's collection proceduresand had no authority to release a shipment for delivery,now on all but credit accounts he must call in the cus-tomer's order; check back with the office at specifiedhours to obtain the total amount on the invoice; ascertainwhether a regular business check will be accepted or acertified check or money order is required; contact thecustomer again, advising of the amount and the type ofpayment needed and ascertaining when he can pick upthe money; go to the customer and obtain the pay-ment;tcall the office again to release the order for de-'o The assertions in the November 13. 1975, letter constitute the firstknowledge Local 2 had concerning a Local 816 contract change affectingcollections. Although the Star memorandum dated November 7 men-tioned the effect of the new 816 contract tne indication is that salesmenreceived this memo on or after Monday. November 10, and there is noevidence that the memo was presented to Local 2. I find that this memoto salesmen did not constitute notice to the Union."i Frequently the customer required to have a certified check tendersinstead "cold" or "hard" cash which then necessitates that the salesmango to a bank to obtain a certified check or money order. This requiresadded time and cost Respondents are fully aware of this circumstanceand have arranged with specified banks for these services at no addedcost to the salesmen Howseser. those banks are not always open orconveniently nearby To force salesmen to colnvert cash, some Respond-Conltinlued298 CHARMER INDUSTRIES, INC.livery after he has the money: and go to the office withina specified time to turn in the proceeds. This change inthe duties of salesmen is not only very time consumingcompared to the single phone call to place the order pre-viously required, but also places the salesman in the dan-gerous position of being on the streets while handlingsubstantial funds, and requires added expenses in phonecalls, transportation, and bank fees, while placing him inthe unwelcome position with his customers of being acollection agent.These new collection procedures were not withouteffect upon the operations of Respondents. Thus, c.o.d.orders delivered prior to November 1, 1975, were fre-quently returned by the drivers because the customer didnot have the required payment for the driver at the timeof delivery, or the individuals who made such paymentswere not there when the truck arrived. These routinelywere brought back to the warehouse and delivered againthe next day, without any real assurance that deliverywould be completed the next time. Indeed, it was not un-common for customers to place orders with more thanone wholesaler and to accept delivery from the first onewho arrived, or from the one who arrived when the cus-tomer happened to be present and have payment availa-ble. In this event, if another wholesaler got his deliverythere first, the order would be cancelled. Such a proce-dure was costly to Respondents and time consuming forits employees in the delivery, warehouse, invoicing, andcredit departments, because of the amount of unproduc-tive work involved. With the salesmen collecting themoney in advance of shipment, a virtual end was put tothe practice of duplicating orders and nothing went tothe warehouse or delivery employees until payment wasreceived by Respondents, or their collection agents-thesalesmen.D. Analysis and ConclusionsInitially, I must observe that it is not the change in theduties of drivers with which we are here concerned. Theonly significance of that change in the Local 816 con-tract to this case is as background in establishing whatthe requirements of salesmen were with respect to col-lections before the alleged change in their working con-ditions. 1, therefore, reject Respondents' argument thatthe change referred to in the charge and the complaintwas the one made in the contract with Local 816, afterbargaining.Respondents make some point of appearing as the un-willing victim of a Teamsters strike threat. Their chiefnegotiator assumed that posture of being helpless toavoid this imposition and burden thrust upon salesmen,claiming it to be a consequence of the change bargainedfor in the Local 816 contract, and misconstruing thechange being protested by Local 2 as directed to theduties of delivery personnel rather than to the change ofduties imposed upon salesmen. To the extent that this ispart and parcel of Respondents' argument that thechange was caused by circumstances beyond their con-enis have issued notice to their salesmen thai cash .ill not he accepted intheir officetrol, I reject such argument. 2 The concluding and ex-ecution of a collective-bargaining agreement with Local816, together with its content cannot be said to fallwithin the category of "external influences," "outsideagencies" or "external contingencies" which adverselyaffected the interests and "environment" of the salesmenas argued by Respondents in their brief.13When Respondents agreed with Local 816 to removeall collection of invoices on delivery from the responsi-bility of drivers, they were faced with the necessity ofdevising some method whereby they could comply withthe State requirement of prepayment for merchandise byall licensees on the state delinquency list. The concomi-tant change instituted by Respondents in the duties, au-thority and responsibility of their salesmen was theirchoice of affirmative resolution as to who would takeover this responsibility. Requiring'4salesmen to performthis task was not the only alternative Respondents hadand, therefore, was not merely "an effect" as argued byRespondents. Without knowing the intricacies of collec-tion procedures, it occurs to me that Respondents covldhave employed collectors, or engaged a collectionagency, to call upon each customer as the drivers haddone upon receipt of an order and to perform the collec-tion duties previously assigned to drivers and now per-formed by salesmen. I do not suggest that this would bethe best solution, but it demonstrates that the decision torequire salesmen to perform these duties was a deliberateone.Nor do I agree with Respondents that mention byLocal 2's president, at the ratification meeting on No-vember 7, of the complaints by a few of the salesmen,constituted notice of the change Respondents were in theprocess of making unilaterally with respect to the dutiesof salesmen, and that Local 2's failure to demand bar-gaining over any effect upon salesmen of the Local 816contract change; the subsequent ratification of the Local2 contract; and the salesmen's performance of the collec-tion duties despite Local 2's advice that they did nothave to do so, constitute a "waiver," and "relinquishing,and abandoning" of any claim of unfair labor practice.Indeed, there is no suggestion of proof against Local 2'sdenial thereof that it had any knowledge at that time ofthe change in Local 816's contract; and no evidenceLocal 2 had knowledge of Respondents' decision toimpose such duties upon the salesmen. When Local 2became aware of the various memoranda and directives12 With respect to Respondents' claimed reluctance to capitulate toLocal 816's contract demands in this respect, and without conceding thatit would have any real hearing upon the issues herein, the evidence setforth above indicates that Respondents benefited as much as the driversfrom this agreement, which casts serious doubt upon Respondents' claimthat they acceded to Local 816's demands in the final hour to avoid astrike13 National Football League etc., 203 NLRB 958 (1973), Cammarata vIce Cream Drivers and Employees Union. Local 757. Good Humor Corp.441 F.Supp. 696. 698-699 (D C NY 1978), cited by Respondents are in-apposite14 On the basis of the evidence set forth above and the memorandaand directives received in esidence. I reject Respondents' contention thatthey never "instructed" salesmen to collect from cod accounts An"order" or "directive" is not a prerequisite to establishing an assignmentof duties vwhich may constitute a 'halnge in terms and conditions of em-ploy ment299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreflecting implementation of the change in the work ofsalesmen, Local 2's president vigorously protested suchunilateral action, alerting Respondents that it viewedsuch conduct as violative of the National Labor Rela-tions Act and, thereafter, pursued avenues of legal re-course. ' 5The contention is made that, even if there was achange in the working conditions of the salesmen it wasmerely an effect of improvements involving Respond-ents' fiscal and credit policies, managerial prerogativesover which no bargaining is required. In support of thiscontention Respondents assert that the arrangement forcollection of prepayment for merchandise was one be-tween Respondents and the customers of the salesmen'6in which the salesmen merely played a voluntary role toaccommodate their own customers. The evidence thatthese are the customers of Respondents is too replete inthe record to bear codifying.Relying upon language in Fiberboard Paper ProductsCorp. v. N.L.R.B., 379 U.S. 203 (1964), Respondentsclaim that collection procedures are credit policy deci-sions which "lie at the very core of entrepreneurial con-trol" of a type "which Congress" did not intend "to en-compass" within "conditions of employment"'7and"which impinge only indirectly upon employment secu-rity." Finally, Respondents argue that "a change in oper-ations motivated by legal, financial, credit or economicreasons is not an unfair labor practice under the Act."It would be difficult to imagine any changes in oper-ations which would not have one of the foregoing as aconsideration. Clearly, this description of the perimetersof management prerogatives is much too broad and gen-eral. Analysis of the changes in the working conditionsof salesmen which were made by Respondents, as re-flected in the record, reveals that this was not a policydecision relating to fiscal or credit policies of Respond-ents but rather was the reassignment of the collectionduties from one group of employees (the drivers) to an-other group (the salesmen) having no bearing upon thecustomers' credit standing, as such, or upon Respond-"' Respondents did not present in their brief the argument previouslystated as a defense that it was free to make unilateral changes at the timebecause the old contract expired on October 1, 1975. and the change wasmade during a period before a new agreement was reached, with Re-spondents' approval on November 6 of their tentative agreement of No-vember 2, and Local 2's ratification on November 7. As was pointed outat the hearing, their expiring contract specifically provided for its con-tinuation in full force during any period of negotiations beyond the expi-ration date It is presumed that Respondents have abandoned this argu-ment and I need not discuss the absence of an impasse, the absence ofprior bargaining on this subject, or the lack of merit of this argumentunder the prevailing legal precedent.i6 Encompassed in this argument is the assertion that salesmen were,by their own declaration, in business for themselves, and therefore, pre-sumably not entitled to the protection of the Act. A glance at the workrules appended to Respondents' contract with Local 2, in evidence, listsno less than nine causes for the discharge of salesmen. The duties ofsalesmen set forth in the record and the authority over their performanceexercised by Respondents, establishes that Respondents assign, supervise,and take away from salesmen the accounts they are to service, and estab-lish quotas against which their performance is evaluated. The recordamply supports the conclusion that they are employees of their respectivewholesalers and qualify for the protections afforded by Sec. 7 of the Act.17 Quoting from General Motors TrucA & Coach Div.. 191 NLRB 951,affd. 470 F.2d 422 (D.C. Cir. 1972), which I find inapposite as it involvedthe decision to sell the business.ents' policies with respect to whether, and in what cir-cumstances they would extend credit. The credit stand-ing of c.o.d. accounts for the most part is not determinedby Respondents, but is mandatory under state control.Nor was it a decision involving the expenditure of largeamounts of capital by Respondents, discussed in the Gen-eral Motors' decision quoted supra. It is simply the collec-tion of payment for merchandise sold that is involvedhere. On the basis of the entire record I find that the per-formance of collection duties and the responsibility forreleasing orders for delivery are duties falling within theterm "working conditions" which are mandatory sub-jects of bargaining. Accordingly, I find that Respond-ents, and each of them did, without notice to the collec-tive-bargaining representative of the salesmen, make uni-lateral changes in the terms and conditions of employ-ment of those salesmen and that Respondents therebyviolated Section 8(a)(5) and (I) of the Act.Upon the foregoing and the entire record in the case, Imake the following:CONCLUSIONS OF LAW1. Respondents, Charmer Industries, Inc.; Park & Til-ford & Motel & Club Divisions of Knickerbocker LiquorCorp.; Star Industries, Inc.; Standard Wine & LiquorCo., Inc., Peerless Importers, Inc.; and National Distill-ers Distributing Co., and each of them is, and has been atall times material herein, an employer within the mean-ing of Section 2(2) of the Act, and is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Liquor Salesmen's Union, Local 2 of the State ofNew York, Distillery, Rectifying, Wine & Allied Work-ers' International Union, AFL-CIO. and Local 816, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, are and each hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3. At all times material herein, Local 2 has been, andis, the collective-bargaining representative of employeesof each of the Respondents in unit appropriate underSection 9 of the Act described as follows:All licensed liquor salesmen, excluding all truckdrivers, office clerical employees, all other employ-ees, guards and all supervisors as defined in Section2(11) of the Act.4. Commencing on various dates between November3, 1975, and November 13, 1975, and continuing to date,Respondents, and each of them, without notice to thecollective-bargaining representative of the employees inthe aforementioned units and giving said Union an op-portunity to bargain with respect thereto, made unilateralchanges with respect to the terms and conditions of em-ployment of said employees, and thereby refused to bar-gain and continues to refuse to bargain in violation ofSection 8(a)(5) and (I) of the Act.300 CHARMER INDUSTRIES, INCV. THtI EFFI.C' OF THE LNIAIR I. *BOR PRACTICIFSUPON COMMERCEThe activities of Respondents set forth in section IV,above, occurring in connection with their respective op-erations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceREMEiFD)Having found that Respondents have engaged in, andeach is engaging in, unfair labor practices proscribed bythe Act, I shall recommend that they be ordered to ceaseand desist therefrom and to take the affirmative actionset forth below in the recommended Order which are de-signed and found necessary to effectuate the policies ofthe Act.The Charging Party has requested that the Board fash-ion a remedy which would require restoration of thestatus quo ante, notwithstanding the existing contractwith the Teamsters, by reestablishing the same deliveryschedules and freeing salesmen from the need of expend-ing unproductive time and money pursuing collections ofprepayments for c.o.d. orders, on the ground that Re-spondents admittedly have been benefited financially bythe changes in the salesmen's duties, and also fashion onewhich would require reimbursement to the individualsalesmen for the extra time and expenses incurred, re-quiring only simple proof from salesmen. The ChargingParty also requests that Respondents be required to reim-burse the Board and the Charging Party for all litigationexpenses incurred on the ground that Respondents delib-erately took positions, advanced frivolous defenses, andprolonged litigation as a sham, while benefiting financial-ly.I am not persuaded that the circumstances here suffi-ciently support the allegation of frivolous litigation towarrant requiring Respondents to bear the cost of suchlitigation. However, I shall recommend that Respondentsbe ordered to restore the working conditions of salesmento that which obtained before November 1, 1975, withrespect to delivery schedules and collections of prepay-ments for c.o.d. orders and to reimburse salesmen for theadded time and cost of performing their sales' duties re-sulting from Respondents' unlawful unilateral change intheir working conditions,"s with interest on such reim-bursements in accordance with Florida Steel Corporation,231 NLRB 117 (1977), and Asis Plumbing & Heating Co.,138 NLRB 176 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 1O(c) of the Act, I hereby issue the followingrecommended:ORDER 1 9Respondents, Charmer Industries, Inc.; Park & Tilford& Motel & Club Divisions of Knickerbocker Liquorls See PiII'.wod C(ure (c(ier, In1( ..t il, 242 NI R No 86 (1 979)i' In the ev;ent no) excphilols are filed as protidecd hb ScC 102 46 ofIhe Rules anld Regulalions if the Naliollll I ahor Relations Board. IheCorp.; Star Industries, Inc.: Standard Wine & LiquorCo., Inc.: Peerless Importers, Inc.; and National Distill-ers Distributing Co., New York, New York, and each oftheir officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with Liquor Salesmen's Union,Local 2 of the State of New York, Distiller y Rectifying,Wine & Allied Workers' International Union, AFL-CIO,by unilaterally and without notice to, or bargaining with,the Union, making changes in the working conditions ofsalesmen in the appropriate unit consisting of:All licensed liquor salesmen, excluding all truckdrivers, office clerical employees, all other employ-ees, guards and all supervisors as defined in Section2(11) of the Act.(b) In any like or related manner interfering with, re-straining or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action which is ncc-essary to effectuate the policies of the Act:(a) Cancel the unilateral changes heretofore made inthe terms and conditions of employment of salesmen inthe above-described appropriate unit, restoring the statusquo ante to those conditions which obtained prior to No-vember I, 1975, with respect to delivery schedules andcollections of prepayments for c.o.d. orders as they relat-ed to the working conditions of salesmen, and maintainsuch conditions until such time as Respondents negotiatein respect thereto with the representative of said employ-ees, and reach agreement or an impasse.(b) Make whole the employees in the said appropriateunit for any loss of time and any added expenses in-curred as a result of the unilateral changes in workingconditions of salesmen, with interest thereon in themanner prescribed in the Remedy section of this Deci-sion.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at their respective offices in Metropolitan NewYork, copies of the attached notice marked "Appen-dix."20Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signedby Respondent representative, shall be posted by each ofthem immediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallfindings, conclusion%. and recommended Order hCtreC shall. as providedin Sec 102 48 of the Rules and Rcgulialions. be adopted hb the Board aniedbecome it, findinhgs, .oncluiillons ;rld Order. .;id all oehlctlons theretoshall he deemed gai. cd for all purposes:" In the evell that this Order is enfored h5.a Judgment of a tU nitedStaeIc , CoUrt of Appeal,. the Fk ords ill the iIllolt reradllg lt'oslcd h'()rder of the National I ihobr Rtl.ilno, ttioard shall read I'ostCd P'irsiUlnt Io a Judgment of the L i rn l states ( mart L f Ap alst I nforcing ill()rder of Ihe Nallional I ibor Rclatiis, Ioard301 DECISIONS ()F NATIONAL LABOR RELAI'I()ONS BOARDbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps have been taken by Respondent to comply here-with.302